Title: To James Madison from Edmund Pendleton, 25 September 1780
From: Pendleton, Edmund
To: Madison, James


Dear Sir:
Edmundsbury, Sepr. 25. 1780
I am made very happy by yr obliging favr of the 12th promising to indulge me in the desireable correspondence; since I requested it I have been informed you have ill health, I cordially wish its speedy restitution, but intreat you’l not Injure it by devoting to me too much of that small portion of time which health as well as vigor of mind requires should be emploied in relaxation from the severe duties of your appointment. And on these terms I shall thankfully accept the favr you so kindly offer.
Our sanguine hopes of redeeming our Ill luck to the Southward, by a great Stroke Eastward, have lately been fluctuating; since the account of the fleet with the 2d division Intended for our Assistance by our Illustrious allies being lock’d up at Brest, we had Intelligence by a Vessel from Cape Francois that he sail’d from thence with a French Fleet of 24 sail of the line for America, which he parted with to the So ward. comparing this with the Account of our two prisoners escap’d from Charles Town that they were Alarm’d there by the Arrival of a French Fleet; Genl. Gates’s information that St. Augustine was attack’d, & the various Accounts of a Fleet of about 18 sail having passed our Capes[,] a mind sanguine as mine, will draw hopes of very important events yet taking place before the close of this Campaign.
The affair to the Southward was indeed unfortunate, not only in the loss of some of the bra[ve] Maryland line & the Baggage, but in the disappointme[nt] we met of a great Victory, which every circumstance promised. I feel no part of it more sensibly than its having added another article to the blushing Honours of poor Virginia; what will she come to? Her new levies are gathering, they would have form’d but a weak line at best, but their numbers considerably lessen’d by too many excuses of inability being admitted from the Militia, & their quality impaird by accepting substitutes unequal to the person drafted; there are however some very clever fellows & I should be satisfied with them if they were engaged for the War, but by the time they learn the duty tolerably, they return, and we are to incur again the ruinous expence of recruiting which on this Occasion has been enormous, I believe by Accounts I have had, the men inlisted have cost on an average £5000, each, besides the Public bounty of a hhd. tobo., a sum which at any rate of depreciation must exceed the ability of any countrey frequently to repeat.
I have thought long agoe that ’twas high time the confederation was completed, & feared some foreign Powers might entertain from its delay, suspicions of some secret disunion amongst the States, or a latent intention in Congress to keep it open for purposes unworthy of them; I am happy to hear it is resumed & think it becoming and indeed an indispensable duty in this, as in all other social Compacts, for the contracting members to yield points to each other, in order to meet as near the Centre of General good as the different jarring Interests can be brought, And did it depend upon my Opinion I would not hesitate to yield a very large Portion of our back lands to accomplish this purpose, except for the reason wch Shakespeare has put into the mouth of his Hotspur. In reason & Justice the title of Virginia to her Western Territory can no more be questioned than to any other spot in it. The point was fully & warmly agitated in congress & determined in her favr. 12 States were satisfied & agreed to confederate & yet one stops the whole business, setting up her Judgment in Opposition to so many? yield to her in this, may she not play the same game to gain any future point of Interest? I am told that Maryland Insists upon one of our Delegates having in a manner promised, when the point of declaring Independence was in debate, that the back lands should be a fund for supporting the War. I have heard that a Rhetorical expression to that purpose was used by a Gentn on that Occasion, but can ballance that account at least by a very serious question more in point, debated in Congress in 1775, when the Delegates from Pennsylvania & Virga. proposed a Garrison of 400 men rais’d & kept at common expence at Pits-burg to awe the Indians. It was warmly opposed from Maryland, upon this ground that it was a [duty?] of those two states merely to guard their own Frontiers in which the others were not concern’d & therefore the expence must be incurr’d by the former. their objections prevailed, the motion was rejected, & the two states raised the 200 men [for?] that service soon afterwards: However with the Assembly it must rest to determine what they will yield to Harmonize & cement the Union, & it must be acknowledged that in other respects, particularly in the Field, Maryland has maintain’d a very worthy character in the Contest. For my own part I never was anxious about our back lands as a valuable fund. I was against the Sale of them at all, but for putting them into the hands of the people upon the terms, & in the mode accustomed, being of Opinion that the consequence of allowing purchases of unlimited quantities & that without the obligation of Culture, would introduce more disputes & confusion than the money would recompence. the small experience I have had of the business since, has rather confirmed than changed this opinion, however as I was then, & perhaps am yet singular in this Opinion, I am very ready to suppose I am mistaken in it.
Whilst I am on this subject permit me to suggest that I have heard it surmised that this mighty earnestness in Maryland proceeds from 5 or 6 Gentn. there being concerned in an Indian Grant of great part of the countrey between the Ohio & the Lakes, which they hope to preserve by having it thrown into the share of that Countrey in case they can make it a common stock. this Our Assembly will never agree to, as it would be most unreasonable to expect them to yield their territory in order to form Principalities for a few Individuals of other states. It is time for me to leave it to those whose province it is to decide on it. it shall be mine to acquiesce.
I have much more reason to intreat you to cast a vale over inaccuracies. I am not much hurried indeed, but alwa[y]s was a very careless writer. I send you a paper. I wish it was more entertaining. I am with great respect,
Dr Sr Yr obliged & affe friend
Edmd. Pendleton
